Case 2:20-mc-00076-MWF-MRW Document 22 Filed 09/17/20 Page 1of4 Page ID #:837

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. Misc. 20-76 MWF (MRWx) Date September 17, 2020
Title In re Snyder Application
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Petitioner: Attorneys for Respondent:
n/a n/a
Proceedings: ORDER RE: INTERVENTION
1. This is an action involving the issuance of deposition and document

subpoenas pursuant to 28 U.S.C. § 1782. Petitioner Daniel Snyder filed two ex parte
applications requesting subpoenas for use in a pending libel lawsuit in India. (The Court
is also aware that Petitioner recently obtained similar subpoenas in an action in the
Eastern District of Virginia.)

2. Marc Randazza wishes to intervene in the present action. (Docket # 15.) He
takes considerable issue with the second of Mr. Snyder’s applications. (Docket # 13.) That
request seeks testimony and materials from New Content Media. (Docket # 13-9, 13-10.)
Mr. Randazza contends that the second application “contains numerous false statements”
about him. On that basis, Mr. Randazza wishes to intervene in the Section 1782 action,
strike the application (in whole, or the parts that refer to him), and financially sanction
Mr. Snyder's lawyers for submitting allegedly “immaterial, impertinent, and scandalous
statements” about Mr. Randazza in this district court. (Docket # 16 at 13-14.)

3. However, Mr. Randazza specifically notes that he “is not concerned about
specific deposition topics or document requests sought of [New Content Media] or the
satisfaction of Section 1782.” He also acknowledges that “it is not for Mr. Randazza to
move to quash the subpoena” seeking that information for use in the Indian action.
(Docket # 21 at 2.) Rather, Mr. Randazza’s stated interest is to “defend himself from
Mr. Snyder’s baseless allegations” presented in this Court in support of the discovery
requests themselves.! (Docket # 16 at 11.)

 

1 After reviewing the parties’ submissions (Docket # 15-21), the Court concludes that
can rule on the intervention application without oral argument pursuant to Local Rule 7-15.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 4
Case 2:20-mc-00076-MWF-MRW Document 22 Filed 09/17/20 Page 2o0f4 Page ID #:838

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. Misc. 20-76 MWF (MRWx) Date September 17, 2020

 

 

Title In re Snyder Application

 

4. Federal Rule of Civil Procedure 24 provides two methods by which a party
may intervene in a civil action. Intervention may be mandatory (Rule 24(a)) or permissive

(Rule 24(b)).

5. A party applying for mandatory intervention “must establish four elements:
(1) that the prospective intervenor’s motion is timely; (2) that the would-be intervenor has
a significantly protectable interest relating to the subject of the action; (3) that the
intervenor is so situated that the disposition of the action may as a practical matter
impair or impede [the intervenor’s] ability to protect that interest; and (4) that such
interest is inadequately represented by the parties to the action.” Smith v. LAUSD,
830 F.3d 843, 853 (9th Cir. 2016) (quotations and ellipsis omitted).

6. A party is eligible for permissive intervention under Rule 24(b) by meeting
three “threshold requirements”: “(1) it shares a common question of law or fact with the
main action; (2) its motion is timely; and (3) the court has an independent basis for
jurisdiction over the applicant’s claims.” Trump for President, Inc. v. Bullock, 2020 WL
551769 at *2, (D. Mont. Sept. 14, 2020) (citing Donnelly v. Glickman, 159 F.3d 405, 412
(9th Cir. 1998). A district court retains discretion to deny permissive intervention even if
a party meets these elements. Appropriate factors for the district court to consider in
exercising this discretion include “the nature and extent of the intervenor’s interest” and
whether a party’s participation in the action “is likely to delay proceedings.” Los Angeles
SMSA L.P. v. City of Los Angeles, 817 F. App’x 350, 352 (9th Cir. 2020) (quotation
omitted).

 

tL: The requirements for mandatory or permissive intervention are ordinarily to
be “broadly interpreted in favor of intervention.” United States v. Alisal Water Corp.,
370 F.3d 915, 919 (9th Cir. 2004). However, a motion to intervene in an action under
Section 1782 before the issuance of subpoenas may be deemed premature. Compare In re
de Leon, 2020 WL 1820683 (N.D. Cal. April 10, 2020) (denying intervention motion) with
de Leon v. The Clorox Co., 2020 WL 4584204 (N.D. Cal. Aug. 10, 2020) (granting
unopposed permissive intervention motion later in action to allow party to challenge
(unsuccessfully) subpoenas issued under Section 1782).

k*E*

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 4
Case 2:20-mc-00076-MWF-MRW Document 22 Filed 09/17/20 Page 30f4 Page ID #:839

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

Case No. Misc. 20-76 MWF (MRWx) Date September 17, 2020
Title In re Snyder Application
8. The Court concludes that Mr. Randazza has not persuasively met the criteria

for intervention under either provision of Rule 24. A straight reading of the second Snyder
petition (excluding, for the moment, the sensational bits about which Mr. Randazza
complains), the proposed subpoenas, and the Randazza briefing makes clear that

Mr. Randazza has no interest in intervening for the purpose of litigating the propriety of
the Section 1782 discovery. What he wants to litigate is the manner by which Mr. Snyder
applied for those subpoenas.

9: Mr. Randazza’s objections to Mr. Snyder’s assertions in support of the
application (truthful or not) do not, on their own, demonstrate that he has a right to
intervene or influence the outcome of the case. He has not identified “a significantly
protectable interest relating to the subject” of the petition that warrants mandatory
intervention. Smith, 830 F.3d at 853. His “emergency” motion cited no authority for the
proposition that he has a “protectible interest in ensuring that the court system isn’t being
abused” or in “safeguarding his personal and professional reputation.” (Docket # 16 at 10-
11.) Further, the Randazza claims about the Snyder allegations share no “common
question of law or fact” with the adequacy of the request for discovery for use in a foreign
action. Donnelly, 159 F.3d at 412. To the extent that Mr. Randazza may have standing to
challenge the scope of the subpoenas to be issued to the responding party, his claim is not
yet ripe. The request for permissive intervention is therefore premature. In re de Leon,
2020 WL 1820683.

10. Evenif Mr. Randazza met the criteria for permissive intervention, the Court
exercises its discretion to deny the request. His filings regarding the Snyder submissions
make clear that Mr. Randazza wants to litigate the substance of factual assertions
unrelated to either the India libel action or the pending request for local discovery. That
is, Mr. Randazza wants this Court to conclude whether or not those ancillary assertions
are actually true or not. Such a proceeding would surely delay matters (think discovery,
motion practice, and some sort of trial regarding those statements, merely to evaluate the
issuance of subpoenas), a concern amplified by this Court’s limited operations due to
coronavirus. Los Angeles SMSA, 817 F. App’x at 352.

REX

11. Mr. Randazza may have a legitimate gripe about some of the statements and
items that Mr. Snyder submitted with the subpoena petition. But that gripe is of limited
import given the overall merit of the petition requesting discovery.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 3 of 4
Case 2:20-mc-00076-MWF-MRW Document 22 Filed 09/17/20 Page 4of4 Page ID #:840

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. Misc. 20-76 MWF (MRWx) Date September 17, 2020

 

 

Title In re Snyder Application

 

12. Mr. Snyder easily meets the statutory requirements under Section 1782.
Mr. Snyder is a litigant (that is, an “interested person”) in a pending civil case in India.
The responding party is a corporate resident of the Central District of California. And, on
their faces, the requested subpoenas appear to seek material from New Content Media for
use in the Indian action. Khrapunov v. Prosyankin, 931 F.3d 922, 925 (9th Cir. 2019).
The additional factors under Intel Corp. v. AMD, Inc., 542 U.S. 241 (2004), that this Court
must evaluate in reviewing an application suggest that the discovery is not burdensome,
prohibited from use in India, or represent an attempt to circumvent Indian law. The
Randazza allegations don’t come close to affecting this analysis.

13. At bottom, the intervention issue is tangential to this Court’s obligation to
evaluate the subpoena requests under the statute. Mr. Randazza’s request to intervene in
this action is denied without prejudice. The second request for subpoenas under
Section 1782 will be granted under separate cover. Mr. Randazza, New Content Media,
and all others retain whatever ability they may have in due course to challenge the
subpoenas or seek an appropriate protective order under Rule 26.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 4 of 4
